The offense is murder. The punishment assessed is confinement in the State penitentiary for a term of seven years.
The record is before us without any statement of facts or bills of exception. However, there are quite a number of exceptions to the court's charge but in the absence of a statement of facts, we cannot appraise the same. The indictment appears to be in due form. Hence, nothing is presented for review.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 492